Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-11 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The reasons for allowance of claims 1, 17 and 22 previously given remain applicable.  The amendment to claim 22 has obviated the 112b rejection on this claim.  The claim can now be interpreted as reciting a lithium-gel battery having salts in different battery components (the positive electrode, electrolyte, or both).  To further elaborate upon the reasons given for claim 22, Wang is considered the closest prior art.  The reference teaches in Example 4 an embodiment that has an “anode side” aqueous electrolyte having 2M LiNO3 and 1% lithium polyacrylate, a solid electrolyte comprising LiTFSI salt, and a “cathode side” gel electrolyte.  The “cathode” comprises metal lithium and thus corresponds to the claimed “negative electrode.”  It is noted that lithium polyacrylate is not considered to read on the formula of the “second salt” of the claim (M’γAδ).  If LiTFSI is taken to be the second salt, the reference is still deficient in that it does not teach or suggest the claimed molar ratio of the first and second salt. Accordingly, claim 22 remains allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 28, 2022